Citation Nr: 0826659	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1991 to March 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 2006 
and September 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

The Board notes that additional evidence has been received, 
namely VA medical records dated from February 2000 to 
November 2007, which were not previously considered by the 
RO.  Although the veteran did not submit a waiver of the RO's 
initial consideration of the evidence, the Board finds that 
the evidence is not relevant to the issue on appeal.  In this 
regard, the Board notes that the VA medical records are MRI 
and x-ray reports and do not discuss the issue of 
employability.   Therefore, the Board will proceed with a 
decision on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 40 percent disability 
evaluation for a lumbosacral strain; a 20 percent disability 
evaluation for left ankle tendonitis; a 20 percent disability 
evaluation for right ankle tendonitis; a noncompensable 
disability evaluation for residuals of a fracture of the 
right little finger; a noncompensable disability evaluation 
for residuals of an injury of the left fourth finger; and, a 
noncompensable disability evaluation for hyperextension 
injury of the dorsum of the right foot.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decision in August 2002.  Nevertheless, the RO did 
send the veteran letters in August 2002 and May 2006, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
a statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the May 2006 letter informed the veteran that 
the evidence must show that he is unable to secure and follow 
a substantially gainful occupation due solely to his service-
connected disabilities.  It was also noted that he generally 
must meet certain disability percentage requirements, i.e., 
one disability ratable at 60 percent or more; or, more than 
one disability ratable at 40 percent or more and a combined 
rating of 70 percent or more.  The May 2006 letter further 
indicated that in order to substantiate a claim for an 
extraschedular evaluation the evidence must show that his 
service-connected disabilities present such an exceptional or 
unusual disability picture, due to factors such as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Additionally, the September 2003 
statement of the case (SOC) and the August 2004, March 2007, 
and November 2007 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2002 and May 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.   The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2002 and May 2006 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the August 2002 and 
May 2006 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was also afforded VA examinations in May 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 40 percent 
disability evaluation for a lumbosacral strain; a 20 percent 
disability evaluation for left ankle tendonitis; a 20 percent 
disability evaluation for right ankle tendonitis; a 
noncompensable disability evaluation for residuals of a 
fracture of the right little finger; a noncompensable 
disability evaluation for residuals of an injury of the left 
fourth finger; and, a noncompensable disability evaluation 
for hyperextension injury of the dorsum of the right foot.  
His combined evaluation is 60 percent.  As such, the ratings 
assigned for service-connected disabilities in this case do 
not meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a).  Moreover, the veteran did not appeal the 
ratings assigned for his service-connected disabilities to 
the Board, and therefore, the Board has no jurisdiction or 
authority over them for the purposes of the current TDIU 
appeal.  Cf. Parker v. Brown, 7 Vet. App. 116, 118 (1994) 
(holding that disability is related to a claim for a total 
disability rating based on individual unemployability but not 
necessarily inextricably so).

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran is currently 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  In fact, the 
July 2004 VA examiner indicated that it did not appear that 
the veteran had lost any time from work due to his tendonitis 
of the ankles.  Moreover, the May 2006 general medical VA 
examiner noted that the veteran was frequently uncomfortable 
performing his previous job, but also noted that he could 
perform the work.  Similarly, the December 2006 spine and 
neurological VA examiner stated that the veteran would more 
likely than not have difficulty performing any type of 
strenuous activity, but also opined that he should be able to 
tolerate sedentary activity.  As such, the May 2006 and 
December 2006 VA examiners merely stated that the veteran was 
limited and did not indicate that he was entirely incapable 
of securing some form of employment.  There is no probative 
evidence of record to suggest that the veteran is incapable 
of performing sedentary work or other forms of similar work.  
There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the veteran is currently unemployable.  
Therefore, the Board finds that there is no objective medical 
evidence of record showing that the veteran's service-
connected disabilities alone would render him unemployable.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


